248 S.W.3d 637 (2008)
Gregory TAYBORN, Respondent,
v.
TREASURER of Missouri ASCUSTODIAN OF SECOND INJURY FUND, Appellant.
No. ED 90206.
Missouri Court of Appeals, Eastern District, Division Five.
March 25, 2008.
Rachel Paul, Attorney Generals Office, St. Louis, MO, for appellant.
Steven Thurmer, St. Louis, MO, for respondent.
Before PATRICIA L. COHEN, C.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
The Second Injury Fund ("SIF") appeals a decision by the Labor and Industrial Relations Commission ("Commission") awarding Gregory Tayborn ("Claimant") permanent total disability benefits.
The SIF claims two points on appeal. First, the SIF claims that the Commission erred in awarding total disability benefits from the SIF because such a claim is barred by collateral estoppel in that Claimant is bound by an earlier stipulation of permanent total disability with his employer. Second, the SIF claims that the Commission erred in awarding permanent and total disability benefits because the Commission improperly failed to consider that the severe disability from the last injury alone rendered the Claimant permanently and totally disabled.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).[1]
NOTES
[1]  All rule references are to Mo. Rules Civ. P. (2007) unless otherwise indicated.